PER CURIAM.
The state appeals from the trial court’s dismissal of the information against defendant. The dismissal was on the basis of the state having untimely provided discovery information to defendant. We reverse.
No prejudice to defendant is shown by the record to have resulted. See State v. Peragine, 465 So.2d 1258 (Fla. 5th DCA 1985); State v. Del Gaudio, 445 So.2d 605 (Fla. 3d DCA 1984); State v. Banks, 418 So.2d 1059 (Fla. 2d DCA 1982).
No motion for discharge on speedy trial grounds having been filed, we do not address that aspect.
Reversed and remanded for proceedings consistent herewith.
CAMPBELL, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.